Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 11-30 are allowed.
This action is responsive to the Amendment filed on 10/20/2021.

Information Disclosure Statement
IDS dated 10/20/2021 does not list International Search Report dated March 21, 2013 for PCT/US2012/065220, a copy of which has been provided.
Copy of Item 158 in IDS dated 10/20/2021 "International Preliminary Report on Patentability in Application No. PCT/US2012/065220, (EXP.985WO), dated May 30, 2014", has not been provided.
Documents listed in applicant’s Information Disclosure Statements dated 10/20/2021 have been considered, except Item 158 "International Preliminary Report on Patentability in Application No. PCT/US2012/065220, (EXP.985WO), dated May 30, 2014".
Documents that have been crossed out, except Item 158 in IDS dated 10/20/2021, will not be listed as cited references in any subsequent patent publication resulting from the instant application.

Terminal Disclaimer
The e-Terminal Disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach accessing, … a digital image of a scanned document, …dividing the digital image of the scanned document into a plurality of image fragments according to the division pattern; selecting a first image fragment from the plurality of image fragments, … selected based at least in part on a location of the first image fragment within the digital image; performing a first redacting operation on a first portion of the first image fragment, wherein the first redacting operation is of a first redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the first image fragment; selecting a second image fragment from the plurality of image fragments, the second image fragment selected based at least in part on a location of the second image fragment within the digital image; performing a second redacting operation on a first portion of the second image fragment, wherein the second redacting operation is of a second redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the second image fragment, and wherein the second redaction type is different from the first redaction type; and generating a digital image based at least in part on an output of the first redacting operation and the second redacting operation.
An updated search revealed prior art that teaches accessing, … a digital image of a scanned document, …dividing the digital image of the scanned document into a plurality of image fragments according to the division pattern; selecting a first image fragment from the plurality of image fragments, … selected based at least in part on a location of the first image fragment within the digital image; performing a first redacting operation on a first portion of the first image fragment, wherein the first redacting operation is of a first redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the first image fragment; selecting a second image fragment from the plurality of image fragments, the second image fragment selected based at least in part on a location of the second image fragment within the digital image; performing a second redacting operation on a first portion of the second image fragment, wherein the second redacting operation is of a second redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the second image fragment, and wherein the second redaction type is different from the first redaction type.
However the updated search did not reveal any other prior art teaching accessing, … a digital image of a scanned document, …dividing the digital image of the scanned document into a plurality of image fragments according to the division pattern; selecting a first image fragment from the plurality of image fragments, … selected based at least in part on a location of the first image fragment within the digital image; performing a first redacting operation on a first portion of the first image fragment, wherein the first redacting operation is of a first redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the first image fragment; selecting a second image fragment from the plurality of image fragments, the second image fragment selected based at least in part on a location of the second image fragment within the digital image; performing a second redacting operation on a first portion of the second image fragment, wherein the second redacting operation is of a second redaction type comprising at least one of: encrypting, blurring, masking, or inserting a line over all or just a portion of the second image fragment, and wherein the second redaction type is different from the first redaction type; and generating a digital image based at least in part on an output of the first redacting operation and the second redacting operation

(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Sean Kim (Reg. No. 78119) telephonically on 11/19/2021, after telephonic discussion on 11/18/2021 and 11/19/2021.
	The application has been amended as follows:

Amendments to the Claims:
Replace the entire claim 18 with the following:
18. (Amended) The method of Claim 11, wherein portions of the first image fragment and the second image fragment other than the first portion of the first image fragment and the first portion of the second image fragment, comprise portions of the digital image designated as legible portions.

Replace the entire claim 26 with the following:
26. (Currently Amended) The system of Claim 19, wherein portions of the first image fragment and the second image fragment other than the first portion of the first image fragment and the first portion of the second image fragment, comprise portions of the digital image designated as legible portions.

Replace the entire claim 30 with the following:
30. (Currently Amended) The non-transitory computer storage of claim 27, wherein portions of the first image fragment and the second image fragment other than the first portion of the first image fragment and the first portion of the second image fragment, comprise portions of the digital image designated as legible portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matichuk (US 20070094594 A1) teaches performing different editing operations on different portions of a digital image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178